State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: August 11, 2016                   D-44-16
___________________________________

In the Matter of DERRICK R.
   WILLIAMS SR., a Suspended
   Attorney.

COMMITTEE ON PROFESSIONAL
   STANDARDS,                               MEMORANDUM AND ORDER
                    Petitioner;

DERRICK R. WILLIAMS SR.,
                    Respondent.

(Attorney Registration No. 3064094)
___________________________________


Calendar Date:   July 18, 2016

Before:   Lahtinen, J.P., Rose, Lynch, Mulvey and Aarons, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Michael K. Creaser of counsel), for petitioner.

      Derrick R. Williams Sr., St. Ann, Missouri, respondent
pro se.

                             __________


Per Curiam.

      Respondent was admitted to practice by this Court in 2000.
In 2001, respondent was admitted to practice in Missouri, where
he currently resides.

      By order entered June 19, 2008, this Court suspended
respondent for one year based upon his January 2008 suspension in
                               -2-                D-44-16

Missouri (52 AD3d 1112 [2008]).1 Respondent's applications to be
reinstated in this state were thereafter denied by this Court in
orders entered May 5, 2011 (84 AD3d 1499 [2011]) and April 21,
2016 (138 AD3d 1345 [2016]). Subsequently, as the result of
information revealed in the course of its investigation of
respondent's most recent reinstatement application, petitioner
filed a single charge of professional misconduct alleging that
respondent violated the requirement that he demonstrate candor in
the bar admission process as set forth in Rules of Professional
Conduct (22 NYCRR 1200.0) rule 8.1 (a). Specifically, in the May
18, 2016 petition of charges, petitioner alleged that respondent
failed to disclose a felony criminal conviction in the
application for admission which respondent had submitted to this
Court in connection with his 2000 admission to the bar (see
Judiciary Law § 90 [2]). In his answer, respondent admitted the
charge. There being no factual issues, the parties were then
invited to submit any factors in mitigation and aggravation.

      Upon review of the record and the submissions by the
parties, we find respondent guilty of the charged misconduct and
conclude that his admission to practice should be revoked as
provided in Judiciary Law § 90 (2) (see Matter of Olivarius, 94
AD3d 1224, 1225 [2012]; Matter of Uchenna, 69 AD3d 1220, 1221
[2010]; Matter of Spinner, 19 AD3d 803, 804 [2005]). As this
Court has emphasized, "candor and the voluntary disclosure of
negative information by an applicant are the cornerstones upon
which is built the character and fitness investigation of an
applicant for admission to the New York State bar" (Matter of
Melendez, 101 AD3d 1229, 1231 [2012]).

      Lahtinen, J.P., Rose, Lynch, Mulvey and Aarons, JJ.,
concur.




     1
        Respondent was reinstated to the practice of law in
Missouri in August 2015.
                              -3-                  D-44-16

      ORDERED that respondent is found guilty of professional
misconduct as set forth in the petition of charges; and it is
further

      ORDERED that respondent's admission to the bar of the State
of New York is hereby revoked, pursuant to Judiciary Law § 90
(2), and, effective immediately, his name is stricken from the
roll of attorneys and counselors-at-law of the State of New York;
and it is further

      ORDERED that respondent is commanded to desist and refrain
from the practice of law in any form, either as a principal or as
agent, clerk or employee of another; and he is hereby forbidden
to appear as an attorney or counselor-at-law before any court,
judge, justice, board, commission or other public authority, or
to give to another an opinion as to the law or its application,
or any advice in relation thereto; and it is further

      ORDERED that respondent shall comply with the provisions of
this Court's rules regulating the conduct of suspended or
disbarred attorneys (see Rules of App Div, 3d Dept [22 NYCRR]
§ 806.9; see also Uniform Rules for Attorney Disciplinary Matters
[22 NYCRR] § 1240.15 [eff. Oct. 1, 2016]).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court